--------------------------------------------------------------------------------

 
Exhibit 10.29
 


FORM OF
REGISTRATION RIGHTS AGREEMENT




REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of __________, 2005,
by and among Smart Online, Inc., a Delaware corporation with its headquarters
located at 2530 Meridian Parkway, Durham, North Carolina 27713 (the “Company”),
and the undersigned (together with its affiliates and any assignees or
transferees of all of its respective rights hereunder, the “Investors”).


WHEREAS:


A.    In connection with the Subscription Agreement by and among the parties
hereto dated as of the date hereof (the “Subscription Agreement”), the Company
has agreed, upon the terms and subject to the conditions contained therein, to
issue and sell to the Investors shares of the Company’s common stock (the
“Common Stock”), upon the terms and subject to the limitations and conditions
set forth in such Subscription Agreement; and


B.    To induce the Investors to execute and deliver the Subscription Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “1933 Act”), and applicable
state securities laws;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Investors hereby agree as follows:


1.    DEFINITIONS.


(a)    As used in this Agreement, the following terms shall have the following
meanings:


(i)    “Investors” means any person who acquires shares of Common Stock of the
Company, or any security of the Company pursuant to which the holder has a right
to receive shares of Common Stock of the Company upon exercise or conversion of
such security, who agrees to become bound by the provisions of this Agreement or
a counterpart of this Agreement, and permitted transfers and assignees of
Investors in accordance with Section 9 hereof.


(ii)    “Listing Date” the date on which the Common Stock of the Company becomes
listed on the OTCBB.


(iii)    “OTCBB” the Over-the-Counter Bulletin Board.


(iv)    “register,”“registered,” and “registration” refer to a registration
effected by preparing and filing a Registration Statement or Statements in
compliance with the 1933 Act and pursuant to Rule 415 under the 1933 Act or any
successor rule providing for offering securities on a continuous basis (“Rule
415”), and the declaration or ordering of effectiveness of such Registration
Statement by the United States Securities and Exchange Commission (the “SEC”).

 

--------------------------------------------------------------------------------







(v)    “Registrable Securities” means (x) all shares of Common Stock sold by the
Company pursuant to the Subscription Agreement or pursuant to a warrant issued
to Investor at the time of purchase of such shares of common stock; and (z) all
shares of capital stock issued or issuable as a dividend on or in exchange for
or otherwise with respect to the foregoing.


(vi)    “Registration Statement” means a registration statement of the Company
under the 1933 Act.


(b)    Capitalized terms used herein and not otherwise defined herein shall have
the respective meanings set forth in the Subscription Agreement.


2.    REGISTRATION.


(a)    Mandatory Registration. No later than September 30, 2005 (the “Target
Filing Date”), the Company shall prepare and file with the SEC a Registration
Statement on Form S-1, SB-1 or SB-2 as determined by the Company in its sole
discretion (or, if such Forms are not then available, on such form of
Registration Statement as is then available) to effect a registration of the
Registrable Securities covering the resale of the Registrable Securities. The
Company may also include in such Registration Statement in its sole discretion,
shares for sale by the Company or the Company may file a separate Registration
Statement covering shares to be sold by the Company before, at the same time or
after the Company files a Registration Statement covering resale of Registrable
Securities by Investors.


(b)    Payments by the Company. The Company shall use its best efforts to obtain
effectiveness of the Registration Statement as soon as reasonably practicable.
If (i) the Registration Statement covering the Registrable Securities required
to be filed by the Company pursuant to Section 2(a) hereof is not filed by the
Target Filing Date, then the Company will make payments to the Investors in such
amounts and at such times as shall be determined pursuant to this Section 2(b)
as liquidated damages by reason of any such delay in their ability to sell the
Registrable Securities (which remedy shall be exclusive of any other remedies
available at law or in equity). The Company shall pay to each holder of
Registrable Securities an amount (the “Damage Amount”) equal to the product
obtained by multiplying (i) the purchase price (the “Purchase Price”) paid for
the Registrable Securities by the Investor, by (ii) the Applicable Percentage
(as defined below) by (iii) the number of 30-day periods (prorated for partial
periods) after the Target Filing Date that the Registration Statement covering
the Registrable Securities of the Investor is actually filed; provided, however,
that there shall be excluded from such period any delays which are attributable
(i) to Investor, or any other Investor who holds Registrable Securities, with
respect to information relating to the Investors, including, without limitation,
the plan of distribution or beneficial ownership of securities, or (ii) to the
failure of any Investor (or legal counsel to the Investor) to conduct their
review of the Registration Statement pursuant to Section 3(h) below in a
reasonably prompt manner or (iii) any person or entity named in the Prospectus
as an underwriter. The term “Applicable Percentage” means one half of one
percent. (For example, if the Registration Statement is filed thirty days after
the Target Filing Date, the Company would pay as the Damage Amount $500 for each
$100,000 of the Purchase Price. In the sole discretion of the Company, the
Company may issue to Investor in lieu of the cash payment described above, a
number of shares of Common Stock of the Company equal to the quotient derived by
dividing (i) the Damage Amount, by (ii) Purchase Price per share (as defined
above).

2

--------------------------------------------------------------------------------





 
(c)    Eligibility for Form S-3; Conversion to Form S-3. If the Company meets
the registration eligibility and transaction requirements for the use of Form
S-3 (or any successor form) for registration of the offer and sale by the
Investor and any other Investors of their Registrable Securities before the
earlier of the dates stated in clauses (ii) and (iii) in the definition of the
Registration Period (as defined in Section 3(a) below), the Company shall file a
Registration Statement on Form S-3 (or such successor form) with respect to the
Registrable Securities covered by the Registration Statement, filed pursuant to
Section 2(a) (and include in such Registration Statement on Form S-3 the
information required by Rule 429 under the 1933 Act) or convert the Registration
Statement, filed pursuant to Section 2(a) to a Form S-3 pursuant to Rule 429
under the 1933 Act and cause such Registration Statement (or such amendment) to
be declared effective as soon as practicable after filing. If the Company
becomes eligible to use Form S-3 during the Registration Period, the Company
agrees to use reasonable efforts to file all reports required to be filed by the
Company with the SEC in a timely manner so as to remain eligible or become
eligible, as the case may be, and thereafter to maintain its eligibility, for
the use of Form S-3. After such Registration Statement on Form S-3 become
effective, subject to Section 3 hereof, the Company shall maintain such
Registration Statement in effect until the earlier of clauses (ii) and (iii) in
the definition of Registration Period in Section 3(a) hereof.


3.    OBLIGATIONS OF THE COMPANY.


In connection with the registration of the Registrable Securities, the Company
shall have the following obligations:


(a)    The Company shall prepare promptly, and use reasonable efforts to file
with the SEC not later than the Target Filing Date, a Registration Statement
with respect to the number of Registrable Securities provided in Section 2(a),
and thereafter use its best efforts to cause such Registration Statement
relating to Registrable Securities to become effective as soon as possible after
such filing, and use reasonable efforts to keep the Registration Statement
effective pursuant to Rule 415 at all times until such date as is the earlier of
(i) 270 days after the effective date of the Registration Statement; (ii) the
date on which all of the Registrable Securities have been sold by Investor and
(iii) the date on which the Registrable Securities of Investor (in the opinion
of counsel to the Company) may be immediately sold to the public without
registration or restriction (including without limitation as to volume by
Investor) under the 1933 Act (the “Registration Period”), which Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein not misleading. The right of other Investors to have
the Registration Statement remain in effect shall not confer any rights on
Investor.


(b)    The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to the Registration
Statements and the prospectus used in connection with the Registration Statement
as may be necessary to keep the Registration Statement effective at all times
during the Registration Period, and, during such period, comply with the
provisions of the 1933 Act with respect to the disposition of all Registrable
Securities of the Company covered by the Registration Statement until such time
as all of such Registrable Securities have been disposed of in accordance with
the intended methods of disposition by the Investor as set forth in the
Registration Statement.

3

--------------------------------------------------------------------------------







(c)    If requested, the Company shall furnish to one legal counsel for all
Investors whose Registrable Securities are included in a Registration Statement
(i) promptly (but in no event more than two (2) business days) after the same is
prepared and publicly distributed, filed with the SEC, or received by the
Company, one copy of each Registration Statement and any amendment thereto, each
preliminary prospectus and prospectus and each amendment or supplement thereto,
and, in the case of the Registration Statement referred to in Section 2(a), each
letter written by or on behalf of the Company to the SEC or the staff of the
SEC, and each item of correspondence from the SEC or the staff of the SEC, in
each case relating to such Registration Statement (other than any portion of any
thereof which contains information for which the Company has sought confidential
treatment), and (ii) promptly (but in no event more than two (2) business days)
after the Registration Statement is declared effective by the SEC, such number
of copies of a prospectus, including a preliminary prospectus, and all
amendments and supplements thereto and such other documents as Investor may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by Investor. The Company will immediately notify one legal
counsel representing all Investors where Registrable Securities are included in
a Registration Statement by facsimile of the effectiveness of each Registration
Statement or any post-effective amendment. The Company will promptly respond to
any and all comments received from the SEC (which comments shall promptly be
made available to one legal counsel representing all Investors whose
Registration Securities are included in a Registration Statement upon request),
with a view towards causing the Registration Statement or any amendment thereto
to be declared effective by the SEC as soon as reasonably practicable, and (ii)
promptly file an acceleration request as soon as reasonably practicable (but in
no event more than two (2) business days) following the resolution or clearance
of all SEC comments. If applicable, following notification by the SEC that any
such Registration Statement or any amendment thereto will not be subject to
review, the Company shall promptly file with the SEC a final prospectus as soon
as reasonably practicable (but in no event more than two (2) business days)
following receipt by the Company from the SEC of an order declaring the
Registration Statement effective.


(d)    The Company shall use reasonable efforts to (i) register and qualify the
Registrable Securities covered by the Registration Statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as the
Investors who hold a majority of the Registrable Securities being offered by the
Registration Statement reasonably request or qualify for an exemption for resale
afforded companies listed in a Standard & Poor’s corporate handbook or similar
publications, (ii) prepare and file in those jurisdictions such amendments
(including post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be reasonably
necessary to maintain such registrations and qualifications in effect during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (i) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(d), (ii) subject itself to general taxation in any such jurisdiction,
(iii) file a general consent to service of process in any such jurisdiction,
(iv) provide any undertakings that cause the Company undue expense or burden,
(v) make any change in its charter or bylaws, or (vi) spend more than $10,000 in
filing fees and legal fees and expenses for such “blue sky” compliance.

4

--------------------------------------------------------------------------------







(e)    If the Company has not selected an underwriter for the offering, and in
the event Investors who hold a majority of the Registrable Securities being
offered by the Registration Statement select underwriters for the offering, the
Company shall enter into and perform its obligations under an underwriting
agreement, in usual and customary form, including, without limitation, customary
indemnification and contribution obligations, with the underwriters of such
offering.


(f)    As promptly as practicable after becoming aware of such event, the
Company shall notify each Investor of the happening of any event, of which the
Company has knowledge, as a result of which the prospectus included in any
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omission to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, and use its best
efforts promptly to prepare a supplement or amendment to any Registration
Statement to correct such untrue statement or omission, and deliver such number
of copies of such supplement or amendment to each Investor as such Investor may
reasonably request; provided that, for not more than sixty (60) consecutive
trading days (or a total of not more than ninety (90) trading days in any twelve
(12) month period), the Company may delay the disclosure of material non-public
information concerning the Company (as well as prospectus or Registration
Statement updating) the disclosure of which at the time is not, in the good
faith opinion of the Company, in the best interests of the Company (an “Allowed
Delay”); provided, further, that the Company shall promptly (i) notify the
Investors in writing of the existence of material non-public information giving
rise to an Allowed Delay and (ii) advise the Investors in writing to cease all
sales under such Registration Statement until the end of the Allowed Delay. Upon
expiration of the Allowed Delay, the Company shall again be bound by the first
sentence of this Section 3(f) with respect to the information giving rise
thereto.


(g)    The Company shall use its reasonable best efforts to prevent the issuance
of any stop order or other suspension of effectiveness of any Registration
Statement, and, if such an order is issued, to obtain the withdrawal of such
order within a reasonable time and to notify each Investor who holds Registrable
Securities being sold (or, in the event of an underwritten offering, the
managing underwriters) of the issuance of such order and the resolution thereof.

5

--------------------------------------------------------------------------------





(h)    The Company shall permit a single firm of legal counsel designated by
Investors who own a majority of the Registrable Securities offered under the
Registration Statement to review such Registration Statement and all amendments
and supplements thereto (as well as all requests for acceleration or
effectiveness thereof) a reasonable period of time prior to their filing with
the SEC. The role of such legal counsel to the Investors shall be to confirm
that the sections of such Registration Statement covering information with
respect to the Investors, the Investor’s beneficial ownership of securities of
the Company and the Investors intended method of disposition of Registrable
Securities shall conform to the information provided to the Company by each of
the Investors, subject to review and approval by the Company and its legal
counsel. Such legal counsel for the Investors shall not have the right to
require changes to the description of the Company, its business or other matters
not related to selling stockholders.


(i)    The Company shall make generally available to its security holders as
soon as practicable, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with the
provisions of Rule 158 under the 1933 Act) covering a twelve-month period
beginning not later than the first day of the Company’s fiscal quarter next
following the effective date of the Registration Statement.


(j)    Until the Registration Statement ceases to be effective, the Company
shall make available for inspection following reasonable prior written notice by
(i) any underwriter participating in any disposition pursuant to a Registration
Statement, (ii) one firm of attorneys or other agents retained by the Investors
who own a majority of the Registrable Securities, and (iii) one firm of
attorneys retained by all such underwriters (collectively, the “Inspectors”) all
pertinent financial and other records, and pertinent corporate documents and
properties of the Company (collectively, the “Records”), as shall be reasonably
deemed necessary by each Inspector to enable each Inspector to exercise its due
diligence responsibility, and cause the Company’s officers, directors and
employees to supply all information which any Inspector may reasonably request
for purposes of such due diligence; provided, however, that each Inspector shall
hold in confidence and shall not make any disclosure (except to an Investor) of
any Record or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(a) the release of such Records is ordered pursuant to a subpoena or other order
from a court or government body of competent jurisdiction, or (b) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this or any other agreement. The
Company shall not be required to allow such inspection more than once per
calendar year. Following such due diligence review, Investor may require the
Company to withdraw the Registrable Securities of such Investor from the
Registration Statement, if the Company does not make changes to the Registration
Statement requested by such Investor.


(k)    The Company shall not be required to disclose any confidential
information in such Records to any Inspector or to any Investor pursuant to this
Agreement until and unless such Inspector and Investor shall have entered into
confidentiality agreements (in form and substance satisfactory to the Company)
with the Company with respect thereto. Each Investor agrees that it shall, upon
learning that disclosure of such Records or other information is sought in or by
a court or governmental body of competent jurisdiction or through other means,
give prompt notice to the Company and allow the Company, at its expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and any Investor) shall be deemed
to limit the Investor’s ability to sell Registrable Securities in a manner which
is otherwise consistent with applicable laws and regulations.

6

--------------------------------------------------------------------------------







(l)    The Company shall (i) cause all the Registrable Securities covered by the
Registration Statement to be listed on each national securities exchange, if
any, on which securities of the same class or series issued by the Company are
then listed, if any, if the listing of such Registrable Securities is then
permitted under the rules of such exchange, or (ii) to the extent the securities
of the same class or series are not then listed on a national securities
exchange, to use reasonable efforts to arrange for at least two market makers to
register with the National Association of Securities Dealers, Inc. (“NASD”) as
such with respect to such Registrable Securities.


(m)    The Company shall provide a transfer agent and registrar, which may be a
single entity, for the Registrable Securities not later than the effective date
of the Registration Statement.


(n)    At the request of the holders of a majority of the Registrable Securities
offered pursuant to the Registration Statement, the Company shall prepare and
file with the SEC such amendments (including post-effective amendments) and
supplements to a Registration Statement and any prospectus used in connection
with the Registration Statement as may be necessary in order to change the plan
of distribution set forth in such Registration Statement.


(o)    The Company shall take all other reasonable actions necessary to expedite
and facilitate disposition by the Investors of Registrable Securities pursuant
to a Registration Statement.


4.    OBLIGATIONS OF THE INVESTORS.


  In connection with the registration of the Registrable Securities, the
Investors shall have the following obligations:


(a)    It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of a particular Investor that such Investor shall furnish
to the Company such information regarding itself, the Registrable Securities
held by it and the intended method of disposition of the Registrable Securities
held by it as shall be reasonably required to effect the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request. At least five (5) business
days prior to the first anticipated filing date of the Registration Statement,
the Company shall notify each Investor of the information the Company requires
from each such Investor.


(b)    Each Investor, by such Investor’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the Registration
Statements hereunder, unless such Investor has notified the Company in writing
of such Investor’s election to exclude all of such Investor’s Registrable
Securities from the Registration Statements.

7

--------------------------------------------------------------------------------







(c)    In the event the Company or Investors holding a majority of the
Registrable Securities being registered determine to engage the services of an
underwriter, each Investor agrees to enter into and perform such Investor’s
obligations under an underwriting agreement, in usual and customary form,
including, without limitation, customary indemnification and contribution
obligations, with the managing underwriter of such offering and take such other
actions as are reasonably required in order to expedite or facilitate the
disposition of the Registrable Securities, unless such Investor has notified the
Company in writing of such Investor’s election to exclude all of such Investor’s
Registrable Securities from such Registration Statement.


(d)    Each Investor agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(f) or 3(g), such
Investor will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such Investor’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 3(f) or 3(g) and, if so directed by the
Company, such Investor shall deliver to the Company (at the expense of the
Company) or destroy (and deliver to the Company a certificate of destruction)
all copies in such Investor’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.


(e)    No Investor may participate in any underwritten registration hereunder
unless such Investor if requested by the Company (i) agrees to sell such
Investor’s Registrable Securities on the basis provided in any underwriting
arrangements in usual and customary form entered into by the Company, (ii)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements, and (iii) agrees to pay its pro rata share of
all underwriting discounts and commissions and any expenses in excess of those
payable by the Company pursuant to Section 5 below. Notwithstanding the
foregoing, there is no obligation on the part of the Company or any underwriter
to include Registrable Securities of Investor in the securities to be purchased
or sold by the underwriter.


5.    EXPENSES OF REGISTRATION.


All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualification fees, printers and accounting fees, the fees and disbursements of
counsel for the Company, and the reasonable fees and disbursements of one
counsel selected by the Investors holding a majority of the Registrable
Securities shall be borne by the Company, provided the Company shall not be
required to pay legal fees and disbursements of such legal counsel in excess of
$15,000.

8

--------------------------------------------------------------------------------





6.    INDEMNIFICATION.


In the event any Registrable Securities are included in a Registration Statement
under this Agreement:


(a)    To the extent permitted by law, the Company will indemnify, hold harmless
and defend (i) each Investor who holds such Registrable Securities, (ii) the
directors, officers, partners, employees, agents and each person who controls
any Investor within the meaning of the 1933 Act or the Securities Exchange Act
of 1934, as amended (the “1934 Act”), if any, (iii) any underwriter (as defined
in the 1933 Act) for the Investors, and (iv) the directors, officers, partners,
employees and each person who controls any such underwriter within the meaning
of the 1933 Act or the 1934 Act, if any (each, an “Indemnified Person”), against
any joint or several losses, claims, damages, liabilities or expenses
(collectively, together with actions, proceedings or inquiries by any regulatory
or self-regulatory organization, whether commenced or threatened, in respect
thereof, “Claims”) to which any of them may become subject insofar as such
Claims arise out of or are based upon: (i) any untrue statement of a material
fact in a Registration Statement or the omission to state therein a material
fact required to be stated or necessary to make the statements therein not
misleading; (ii) any untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission to state therein any material fact necessary to make the statements
made therein, in light of the circumstances under which the statements therein
were made, not misleading; or (iii) any violation by the Company of the 1933
Act, the 1934 Act, any other law, including, without limitation, any state
securities law, or any rule or regulation thereunder relating to the offer or
sale of the Registrable Securities (the matters in the foregoing clauses (i)
through (iii) being, collectively, “Violations”). Subject to the restrictions
set forth in Section 6(c) with respect to the number of legal counsel, the
Company shall reimburse the Indemnified Person, promptly as such expenses are
incurred and are due and payable, for any reasonable legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a): (i) shall
not apply to a Claim arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by any Indemnified Person or underwriter for such Indemnified Person, or
any of their legal counsel, expressly for use in connection with the preparation
of such Registration Statement or any such amendment thereof or supplement
thereto; (ii) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld; and (iii) with respect to any
preliminary prospectus, shall not inure to the benefit of any Indemnified Person
if the untrue statement or omission of material fact contained in the
preliminary prospectus was corrected on a timely basis in the prospectus, as
then amended or supplemented. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Securities by the
Investors pursuant to Section 9.

9

--------------------------------------------------------------------------------





(b)    In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees severally and not jointly to indemnify,
hold harmless and defend, to the same extent and in the same manner set forth in
Section 6(a), the Company, each of its directors, each of its officers who signs
the Registration Statement, each person, if any, who controls the Company within
the meaning of the 1933 Act or the 1934 Act, any underwriter and any other
shareholder selling securities pursuant to the Registration Statement or any of
its directors or officers or any person who controls such shareholder or
underwriter within the meaning of the 1933 Act or the 1934 Act (collectively and
together with an Indemnified Person, an “Indemnified Party”), against any Claim
to which any of them may become subject, under the 1933 Act, the 1934 Act or
otherwise, insofar as such Claim arises out of or is based upon any Violation by
such Investor, in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor, or its legal counsel, expressly for
use in connection with such Registration Statement; and subject to Section 6(c)
such Investor will reimburse any legal or other expenses (promptly as such
expenses are incurred and are due and payable) reasonably incurred by them in
connection with investigating or defending any such Claim; provided, however,
that the indemnity agreement contained in this Section 6(b) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of such Investor, which consent shall not be
unreasonably withheld; provided, further, however, that the Investor shall be
liable under this Agreement (including this Section 6(b) and Section 7) for only
that amount as does not exceed the net proceeds to such Investor as a result of
the sale of Registrable Securities pursuant to such Registration Statement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Indemnified Party and shall survive the transfer of
the Registrable Securities by the Investors pursuant to Section 9.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(b) with respect to any preliminary
prospectus shall not inure to the benefit of any Indemnified Party if the untrue
statement or omission of material fact contained in the preliminary prospectus
was corrected on a timely basis in the prospectus, as then amended or
supplemented.


(c)    Promptly after receipt by an Indemnified Person or Indemnified Party
under this Section 6 of notice of the commencement of any action (including any
governmental action), such Indemnified Person or Indemnified Party shall, if a
Claim in respect thereof is to be made against any indemnifying party under this
Section 6, deliver to the indemnifying party a written notice of the
commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be; provided,
however, that an Indemnified Person or Indemnified Party shall have the right to
retain its own counsel with the fees and expenses to be paid by the indemnifying
party, if, in the reasonable opinion of counsel retained by the indemnifying
party, the representation by such counsel of the Indemnified Person or
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding. The indemnifying party shall pay for only one separate legal counsel
for the Indemnified Persons or the Indemnified Parties, as applicable, and such
legal counsel shall be

10

--------------------------------------------------------------------------------



selected by Investors holding a majority of the Registrable Securities included
in the Registration Statement to which the Claim relates (with the approval of a
majority-in-interest of the Investors), if the Investors are entitled to
indemnification hereunder, or the Company, if the Company is entitled to
indemnification hereunder, as applicable. The failure to deliver written notice
to the indemnifying party within a reasonable time of the commencement of any
such action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is actually prejudiced in its ability to
defend such action. The indemnification required by this Section 6 shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as such expense, loss, damage or liability is incurred
and is due and payable.


7.    CONTRIBUTION.


To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that (i) no
contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Section
6, (ii) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any seller of Registrable Securities who was not
guilty of such fraudulent misrepresentation, and (iii) contribution (together
with any indemnification or other obligations under this Agreement) by any
seller of Registrable Securities shall be limited in amount to the net amount of
proceeds received by such seller from the sale of such Registrable Securities.


8.    REPORTS UNDER THE 1934 ACT.


With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees to use its
best efforts to:


(a)    make and keep public information available, as those terms are understood
and defined in Rule 144;


(b)    file with the SEC in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents is required for the applicable provisions of Rule 144; and


(c)    furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the 1933 Act and
the 1934 Act and (ii) such other information as may be reasonably requested to
permit the Investors to sell such securities pursuant to Rule 144 without
registration.

11

--------------------------------------------------------------------------------







9.    ASSIGNMENT OF REGISTRATION RIGHTS.


The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of Registrable Securities if:
(i) the Investor agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment, (ii) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (a) the
name and address of such transferee or assignee, and (b) the securities with
respect to which such registration rights are being transferred or assigned,
(iii) following such transfer or assignment, the further disposition of such
securities by the transferee or assignee is restricted under the 1933 Act and
applicable state securities laws, (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence, the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein, (v) such transfer shall have been made in
accordance with the applicable requirements of the Subscription Agreement, and
(vi) such transferee shall not be a “U.S. Person” as that term defined in
Regulation S promulgated under the 1933 Act.


10.    AMENDMENT OF REGISTRATION RIGHTS.


Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with written consent of the Company and Investors who hold
a majority of the Registrable Securities, except that any person or entity who
acquires Registrable Securities may become a part to this Agreement by the
Company and such person or entity signing a counterpart of this Agreement. Any
amendment or waiver effected in accordance with this Section 10 shall be binding
upon each Investor and the Company. In the event the Company becomes a
subsidiary of any company whose Common Stock is publicly traded (“Holding
Company”), and the Investor receives shares of Common Stock of such Holding
Company, all obligations of the Company under this Agreement shall terminate
upon such Holding Company assuming this Agreement, which may be done without the
consent or approval of Investor.


11.    MISCELLANEOUS.


(a)    A person or entity is deemed to be a holder of Registrable Securities
whenever such person or entity owns of record such Registrable Securities. If
the Company receives conflicting instructions, notices or elections from two or
more persons or entities with respect to the same Registrable Securities, the
Company shall act upon the basis of instructions, notice or election received
from the registered owner of such Registrable Securities.


(b)    Any notices required or permitted to be given under the terms hereof
shall be sent by certified or registered mail (return receipt requested) or
delivered personally or by courier (including a recognized overnight delivery
service) or by facsimile and shall be effective five days after being placed in
the mail, if mailed by regular United States mail, or upon receipt, if delivered
personally or by courier (including a recognized overnight delivery service) or
by facsimile, in each case addressed to a party. The addresses for such
communications shall be:

12

--------------------------------------------------------------------------------







If to the Company:


Michael Nouri
Smart Online, Inc.
Post Office Box 12794
Research Triangle Park, NC 27709-2794
Telephone: (919) 765-5000
E-mail: dnouri@us.smartonline.com


With copies to:


Daniels Daniels & Verdonik, P.A.
Post Office Drawer 12218
Research Triangle Park, NC 27709-2218
Telephone: (919) 544-5444
Facsimile: (919) 544-5920
Email: jverdonik@d2vlaw.com


If to an Investor:


to the address set forth immediately below such Investor’s name on the signature
pages to the Subscription Agreement, or on the address set forth immediately
below such Investor’s name on the agreement entered into pursuant to Section 9
of this Agreement.


(c)    Failure of any party to exercise any right or remedy under this Agreement
or otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.


(d)    THIS AGREEMENT SHALL BE ENFORCED, GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE TO AGREEMENTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICT OF LAWS.


(e)    In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.


(f)    This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein. This Agreement supersede all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof and thereof.

13

--------------------------------------------------------------------------------







(g)    Subject to the requirements of Section 9 hereof, this Agreement shall be
binding upon and inure to the benefit of the parties and their successors and
assigns.


(h)    The headings in this Agreement are for convenience of reference only and
shall not form part of, or affect the interpretation of, this Agreement.


(i)    This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. This Agreement, once executed by a
party, may be delivered to the other party hereto by facsimile transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.


(j)    Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.


(k)    Except as otherwise provided herein, all consents and other
determinations to be made by the Investors pursuant to this Agreement shall be
made by Investors holding a majority of the Registrable Securities, determined
as if the all options, warrants and convertible securities then outstanding have
been issued and/or converted into Registrable Securities.


(l)    The Company and each Investor acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm by vitiating the intent and
purpose of the transactions contemplated hereby. Accordingly, the parties
acknowledge that the remedy at law for breach of its obligations under this
Agreement will be inadequate and agrees, in the event of a breach or threatened
breach of any of the provisions under this Agreement, that the other parties
shall be entitled, in addition to all other available remedies in law or in
equity, and in addition to the penalties assessable herein, to an injunction or
injunctions restraining, preventing or curing any breach of this Agreement and
to enforce specifically the terms and provisions hereof, without the necessity
of showing economic loss and without any bond or other security being required.


(m)    The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.


(n)    No Investor may bring any legal or other action or proceeding for breach
of this Agreement or arising out of any matter related to this Agreement, unless
the Investors who own a majority of the Registrable Securities consent to the
bringing of such action. Any claim may be settled by the Company and the
Investors who own a majority of the Registrable Securities.


[The Remainder of this Page is Blank.]



14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the undersigned Investors have caused this
Agreement to be duly executed as of the date on the first page of this
Agreement.




SMART ONLINE, INC.


By: ______________________________
Name: ___________________________
Title: ____________________________






INVESTOR:


By:_________________________________
Name: ______________________________
Address: ____________________________
____________________________________
Telephone:___________________________
Facsimile:___________________________
Email:_______________________________
Initial Number of Registrable Securities: _______________ Shares
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
15